Citation Nr: 1451085	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-50 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected traumatic arthritis of the left knee.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2010; the transcript is of record.

These issues were remanded in February 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2011, these issues were remanded to afford the Veteran a VA examination and to obtain opinions of etiology.

In May 2011, the Veteran underwent a VA examination.  The examiner diagnosed pain in leg hip and degenerative disc disease of the lumbar spine.  The examiner indicated that x-ray studies were normal and that there were no objective findings to support a diagnosis related to the lumbar and hip area.
	
The examiner, however, diagnosed degenerative disc disease of the lumbar spine, which does constitute an objective finding.  Thus, it is not clear why an opinion was not proffered.  Also, VA outpatient treatment records reflect assessments related to the left hip or thigh.  

Review of VA outpatient treatment records on file reflect multiple complaints and objective findings related to the back and hip/thigh.  A June 2000 VA outpatient treatment record reflects complaints of low back pain for one week.  A July 2000 x-ray examination reflects an unfused congenital ring apophysis at the inferior end plate of T12.  A May 2002 x-ray examination of the lumbar spine reflects a minor abnormality.  A May 2002 x-ray examination of the thoracic spine reflects early degenerative change.  A June 2003 VA x-ray examination reflects a normal hip.  An August 2003 VA outpatient treatment record reflects left hip and lateral thigh pain and burning sensation.  

Additionally, a July 2008 VA outpatient treatment record reflects complaints of left hip pain.  A September 2008 VA treatment record reflects complaints of back and bilateral leg pain.  An October 2008 VA outpatient treatment record reflects complaints of pain in the posterolateral aspects of his left hip that radiates down the lateral and anterolateral aspect of his right thigh.  The assessment was possible meralgia paresthetica, possible lumbar radiculopathy.  The examiner commented that his symptoms may be more related to his back or nerve impingement and a neurological evaluation was needed to further define the possible cause for his left lower extremity complaints.  A December 2008 VA outpatient treatment record reflects complaints of low back pain of several months duration.  The assessment was low back pain, probably mechanical.  A December 2008 x-ray examination of the lumbar spine reflects minimal scattered spurs on the vertebral bodies, otherwise negative.  A March 2009 VA neurological evaluation reflects complaints of numbness and pain in the lateral thigh.  The impressions were meralgia paresthetica and possible neuropathy.  An April 2009 x-ray examination of the hip was negative.  A May 2009 MRI of the lumbar spine showed bilateral neural foraminal stenosis at L4-5 and L5-S1 secondary to hypertrophic facet joint changes and minimal degenerative disc disease L4-5 and L5-S1.  

Thus, based on the above, it is clear that assessments have been made with regard to the lumbar spine and although there have been no specific findings related to the left hip, it appears that the Veteran may be claiming radiating pain to the hip, rather than an actual hip disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  The Veteran must be afforded VA orthopedic and neurological examinations to assess the nature and etiology of his claimed conditions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic and neurological examinations with a physician(s) with appropriate expertise to assess the nature and etiology of his claimed left hip and back disabilities.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please clarify all diagnoses related to the back.

Consideration should be given to the prior complaints and diagnoses of record.

b)  Please clarify all diagnoses related to the left hip, to include any radiating pain or numbness associated with the left lower extremity.

Consideration should be to the prior complaints and diagnoses of record.

c)  Is a back disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected traumatic arthritis of the left knee?  

d) Is a back disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by traumatic arthritis of the left knee?  

e)  Is a left hip disability (to include any radiating pain or numbness) at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected traumatic arthritis of the left knee?  

f) Is a left hip disability (to include any radiating pain or numbness) at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by traumatic arthritis of the left knee?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  If either of the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



